Motion to dispense with printing and for assignment of counsel granted. The appeal will be heard on the original papers (including the typewritten transcript of the minutes) and on appellant’s typewritten brief which shall include a copy of the opinion, if any, rendered by the court below. *541Alvin J. Bronstein, Esq., 26 Court Street, Brooklyn 1, New York, is assigned as counsel for appellant, to prosecute the appeal. The appeal is ordered on the calendar for Monday, April 3, 1961. The record and six copies of appellant’s typewritten brief must be filed, and one copy of such brief must be served on the District Attorney of Kings Comity, on or before March 29, 1961. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.